Title: To Benjamin Franklin from the Comte de Ségur, [after 17 June 1783]
From: Ségur, Henri-François, comte de
To: Franklin, Benjamin


          
            [after June 17, 1783]
          
          Le Cte de ségur est venu pour avoir l’honneur de Voir Monsieur
            franklin, et pour lui remettre deux lettres, l’une de Madame Green, Et l’autre du
            Docteur Cooper. Il les lui rapportera un
            autre jour, ces lettres ne Sont que dès Reponses aux lettres de Recommandation que Mr.
            franklin avoit eu la bonté de donner au Cte de ségur à Son depart pour l’Amerique.
          Il auroit eu plustost l’honneur de r[endre] visite à Monsieur franklin mais dep[uis]
            Son arrivée il a prèsque toujours été à S[on] Regiment, et n’en est revenu que depuis
            peu de jours; il desire fort trouver bient[ôt] l’occasion de Causer avec lui d’un pays
            qu’il est impossible de voir Sans Emotion, et de quitter Sans Regret.
        